Citation Nr: 0300410	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-08 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for ischemic heart 
disease.

[The issue of entitlement to service connection for 
ischemic heart disease based on de novo review will be the 
subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active qualifying 
service in the United States Armed Forces in the Far East 
(USAFFE) from November 1941 to June 1942 and from February 
1945 to February 1946.  He was a prisoner of war (POW) 
from April 1942 to June 1942.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines which 
confirmed and continued a previous denial of service 
connection for ischemic heart disease as a residual of 
beriberi.  

Although the RO has in effect reopened the claim and 
denied it on the merits, the submission of new and 
material evidence by a claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to 
reexamination of the appellant's claim by the Board, and 
the Board must make this jurisdictional determination 
prior to de novo review of the claim.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991 & Supp. 2002).  The Board has characterized the 
issue accordingly.

[The Board is undertaking additional development on the 
issue of entitlement to service connection for ischemic 
heart disease based on de novo review.  When it is 
completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision 
addressing this issue.]

While the matter of entitlement to service connection for 
anxiety with depression was addressed by the RO in a 
statement of the case (SOC) mailed to the appellant in 
August 2001, he has not submitted a timely substantive 
appeal as to that issue.  Therefore the Board does not 
have jurisdiction to consider it.  


FINDINGS OF FACT

1.  By rating decision in August 2000, the RO denied 
service connection for ischemic heart disease based on a 
finding that such disorder was not shown to be currently 
diagnosed; the veteran did not appeal that decision.

2.  Evidence received since the August 2000 rating 
decision tends to show that the appellant currently has 
heart disease, bears directly and substantially upon the 
matter of service connection for ischemic heart disease, 
and is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the August 2000 rating decision 
denying service connection for ischemic heart disease is 
new and material, and the claim may be reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing 
regulations are met.

The veteran was notified via RO rating decisions in August 
2000 and April 2001, SOC in August 2000, and supplemental 
statement of the case in February 2002 why his claim had 
been denied.  He was advised of what was needed to 
establish entitlement to the benefit sought and what the 
evidence of record showed.  In January 2001 he was 
informed of the enactment of the VCAA, and of his and VA's 
respective responsibilities in the development of the 
claim.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The RO has obtained the appellant's personnel records and 
report of physical examination at discharge in May 1946.  
Since the evidence of record is sufficient to address the 
matter at hand (and since the veteran is not prejudiced by 
the determination being made), further assistance or more 
specific notice is not indicated.  

II.  Laws and Regulations

A final prior denied claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to such claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (effective for 
claims to reopen filed prior to August 29, 2001).  

For petitions to reopen previously denied claims filed 
prior to August 29, 2001, new and material evidence is 
defined by regulation as evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 have now been amended.  
However, application of the changes in § 3.156 is limited 
to claims to reopen received on or after August 29, 2001.  
Since the veteran's claim to reopen was received prior to 
August 29, 2001, the new 38 C.F.R. § 3.156 provisions do 
not apply in this case. 

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans 
v. Brown, 9 Vet. App 273 (1996). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a 
current disability; (2)  medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3)  medical 
evidence of a nexus between the claimed in-service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

If a veteran who was a POW for at least 30 days and had 
localized edema while imprisoned develops ischemic heart 
disease, such disease may be presumed to be service 
connected.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.  



III.  Factual Background and Analysis

A May 1946 service discharge examination report makes no 
mention of heart disease.  

Two lay statements and a physician statement received in 
1959 indicate that the appellant was limping on one foot 
during his period of service.  One statement reports that 
the veteran's right foot was swollen as that of a drowned 
person.

Unusual EKG [electrocardiogram] findings were reported as 
part of a December 1987 VA clinical record.  

A June 2000 private medical electrocardiogram report has 
been associated with the record.  A summary explanation 
was not included.  

In an August 2000 rating decision the RO denied service 
connection for ischemic heart disease based on a finding 
that the record did not show that a "clear and current" 
diagnosis of this disorder was currently manifested.  The 
veteran was notified of this determination and of his 
procedural and appellate rights by VA letter in September 
2000.  He did not appeal the August 2000 rating.  Hence, 
that decision is final.  38 U.S.C.A. § 7105.

Evidence received since the August 2000 rating decision 
includes a February 2001 VA electrocardiogram report which 
shows normal findings.  

The post-August 2000 record also includes the report of a 
February 2001 VA heart examination which includes a 
diagnosis of "ASHD" [arteriosclerotic heart disease].  

A letter from the appellant received by VA in September 
2001 indicates that he was referred by VA for medical 
treatment for his heart condition at the University of 
"Sto. Tomas Hospital."  Review of the record does not 
reveal that an attempt to associate treatment records from 
this facility with the record has been undertaken.  

The above-mentioned February 2001 VA heart examination 
report indicating that the appellant has heart disease is 
new and material evidence, and the claim must be reopened.  
Previously, there was no competent evidence that the 
veteran had such a disorder; now there is competent 
evidence to the effect that he does.  A lay statement in 
1959 provided a description of the veteran's leg (on 
release from his POW imprisonment) that may be considered 
reflective of localized edema.  Since ischemic heart 
disease in a veteran who had localized edema as a POW may 
be service connected on a presumptive basis, this evidence 
pertains directly to the matter at hand, and is so 
significant that it must be considered in order to fairly 
determine the merits of the claim.  Hence, it is new and 
material.


ORDER

The appeal to reopen a claim of service connection for 
ischemic heart disease is granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

